Deen, Judge.
The juvenile court judge, after hearing evidence on a petition brought by a state agency against the parents of four minor children, made a finding that the children were neglected, ordered that temporary custody be awarded to the agency, that three of the children remain in the parental home-under agency supervision and the fourth be placed with the agency until further order of court during which time the agency was to obtain a psychological and medical evaluation of the minor. Permanent custody is not involved. The case is therefore still pending for further decision in the juvenile court and, absent a certificate of immediate review (Code Ann. § 6-701), the appeal is premature. Cf. Hammock v. Hammock, 225 Ga. 698 (171 SE2d 314).

Appeal dismissed.


Hall, P. J., and Evans, J., concur.